VYTERIS, INC.


2010 OUTSIDE DIRECTOR CASH COMPENSATION AND STOCK INCENTIVE PLAN




1. Purpose of the Plan. The purpose of this plan ("Plan"), to be known as the
"2010 Outside Director Cash Compensation and Stock Incentive Plan", is to
attract qualified personnel to accept positions of responsibility as outside
directors with Vyteris, Inc., a Nevada corporation, and its successors
(collectively, the "Company"), and to provide incentives for qualified persons
to remain on the Board of Directors of the Company as outside (non-management)
directors. Following the effective date of this Plan, the Company shall not
grant any awards of cash, stock, or options pursuant to the Company’s 2010
Outside Director Stock Incentive Plan.


2. Definitions. As used in the Plan, unless the context requires otherwise, the
following terms shall have the following meanings:


"Administrator" shall mean the Compensation Committee of the Board, and if there
is no designated Compensation Committee, then the Board.


“Annual Meeting” shall mean an annual meeting of the Company’s stockholders.
“Annual Meeting Date” shall mean each date on which an Annual Meeting is held,
commencing with the Annual Meeting conducted during 2010; provided, however,
that if the Annual Meeting is not conducted by July 1 in any calendar year, the
term “Annual Meeting Date” for such calendar year shall be July 1 of such
calendar year.


"Board" shall mean the Board of Directors of the Company.


“Cash Award” shall mean a cash award made pursuant to Section 15 of the Plan.


"Common Stock" shall mean the Company's common stock, par value $0.015 per
share, or if, pursuant to the adjustment provisions of Section 11 hereof,
another security is substituted for such common stock, such other security.


"Existing Director" shall mean each member of the Board on the date of adoption
of this Plan other than any member of the Board who is also an executive officer
of the Company.


"Fair Market Value" on any date means the average of the high and low sales
prices of a share of Common Stock on such date on the principal national
securities exchange on which the shares of Common Stock are listed or admitted
to trading, or, if such shares are not so listed or admitted to trading, the
closing sales price of a share of Common Stock on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) on such date, or if
such closing price is not available, the arithmetic mean of the per share
closing bid price and per share closing asked price of a share of Common Stock
on such date as quoted on NASDAQ or such other quotation system in which such
prices are regularly quoted, or, if there have been no such published bid or
asked quotations with respect to a share of Common Stock on such date, or if
such shares are not publicly traded, the Fair Market Value shall be the fair
market value established by the Administrator.
 
"Option" shall mean the right, granted pursuant to Section 7 of the Plan, to
purchase one or more shares of Common Stock.


"Optionee" shall mean a person to whom an Option has been granted pursuant to
the Plan.


 
 

--------------------------------------------------------------------------------

 
 
“Outside Director” shall mean (i) each Existing Director and (ii) each person
who, at the time that such person first is appointed or elected to the Board, is
not, and has not been during the twelve months prior to such appointment or
election, an employee of the Company or any of its subsidiaries; provided,
however, that a person shall cease to be an Outside Director if he or she
becomes an employee of the Company or any of its subsidiaries.


“Retirement” shall mean a director’s resignation from, or the act of foregoing
election to, the Board as a result of any mandatory retirement provisions
applicable to such director.


3. Stock Subject to the Plan. There will be reserved for use upon the exercise
of Options granted from time to time pursuant to the Plan an aggregate of
10,000,000 shares of Common Stock, subject to adjustment as provided in Section
11 hereof. The Administrator shall determine from time to time whether all or
part of such 10,000,000 shares shall be authorized but unissued shares of Common
Stock or issued shares of Common Stock which shall have been reacquired by the
Company and which are held in its treasury. If any Option granted under the Plan
should expire or terminate for any reason without having been exercised in full,
the unpurchased shares shall become available for the grant of Options under the
Plan.


4. Administration of the Plan. The Plan shall be administered by the
Administrator. Subject to the provisions of the Plan, the Administrator shall
have full discretion:


(a) To determine the exercise price of Options granted hereunder in accordance
with Section 7 hereof;


(b) To interpret the Plan;


(c) To promulgate, amend and rescind rules and regulations relating to the Plan,
provided, however, that no such rules or regulations shall be inconsistent with
any of the terms of the Plan;


 (d) To subject any Option and Cash Awards to such additional restrictions and
conditions (not inconsistent with the Plan) as may be specified when granting
the Option or Cash Award; and


(e) To make all other determinations in connection with the administration of
the Plan in a manner consistant with the Plan.


5. Eligibility. The only persons who shall be eligible to receive Options or
Cash Awards under the Plan shall be Outside Directors.


6. Term. No Option or Cash Award shall be granted under the Plan after July 1,
2020.


7. Grant of Stock Options. The following provisions shall apply with respect to
Options granted hereunder:


(a) Automatic Grants.


(i) Initial Grants. For any directors appointed after March 1, 2010, the Company
shall grant Options to purchase 50,000 shares to each non-employee director upon
the date of his initial election to the Board (“Initial Grants”).


(ii) Annual Grants. On each Annual Meeting Date (or, in 2010, on the fifth
business day after the Plan is adopted by the Board), the Company shall grant to
each Outside Director Options to purchase 30,000 shares of Common Stock for
service as an Outside Director, Options to purchase 2,665 shares of Common Stock
for service on one or more Board Committees, and Options to purchase 5,940
shares of Common Stock for service as Chairman of one or more Board Committees
(subject to adjustment pursuant to Section 11 hereof) (“Annual Grants”).


 
 

--------------------------------------------------------------------------------

 
 
(b) Option Price. The price at which shares of Common Stock shall be purchased
upon exercise of an Option granted hereunder shall be equal to the Fair Market
Value of such shares on the date of grant of such Option.


(c) Expiration. Except as otherwise provided in Section 10 hereof, each Option
granted hereunder shall cease to be exercisable ten years after the date on
which it is granted.


(d) Initial 2010 Grants.  The Company shall grant Options to purchase its Common
Stock as previously approved by the Compensation Committee of the Board of
Directors.


8. Exercise of Options. Unless the exercise date of an Option granted hereunder
is accelerated pursuant to Section 12 hereof, the following provisions shall
apply with respect to the exercise of such Option, unless the Administrator
determines otherwise at the time of grant:


(a) Initial Grants in paragraphs 7(a)(i) and (d) above shall vest during the
first two years following the date of grant in eight equal amounts on each
quarterly anniversary of the grant date but if a director is not reelected for a
second term then all remaining unvested options in the Initial Grant shall vest
automatically on the one year anniversary of the grant date;


(b) Annual Grants shall vest during the first year following the date of grant
in four equal amounts on each quarterly anniversary of the grant date;


(c) In the event that an Outside Director is appointed to fill a vacancy on the
Board, the Administrator shall determine the amount of the Annual Grant
appropriate to provide such Outside Director for the period such Outside
Director will so serve for the remainder of the term; and


(d) All vesting of Options shall cease if the Outside Director resigns from the
Board or otherwise ceases to serve as an Outside Director, unless the
Administrator determines that the circumstances warrant continuation of vesting.


9. Method of Exercise. To the extent permitted by Section 8 hereof, Optionees
may exercise their Options from time to time by giving written notice to the
Company. The date of exercise shall be the date on which the Company receives
such notice. Such notice shall be on a form furnished by the Company and shall
state the number of shares to be purchased and the desired closing date, which
date shall be at least fifteen days after the giving of such notice, unless an
earlier date shall have been mutually agreed upon. At the closing, the Company
shall deliver to the Optionee (or other person entitled to exercise the Option)
at the principal office of the Company, or such other place as shall be mutually
acceptable, a certificate or certificates for such shares against payment in
full of the Option price for the number of shares to be delivered, such payment
to be by a certified or bank cashier's check and/or, if permitted by the
Administrator in its discretion, by transfer to the Company of capital stock of
the Company having a Fair Market Value (as determined pursuant to Section 2) on
the date of exercise equal to the excess of the purchase price for the shares
purchased over the amount (if any) of the certified or bank cashier's check. If
the Optionee (or other person entitled to exercise the Option) shall fail to
accept delivery of and pay for all or any part of the shares specified in his or
her notice when the Company shall tender such shares to such Optionee, such
Optionee’s right to exercise the Option with respect to such unpurchased shares
may be terminated.


 
 

--------------------------------------------------------------------------------

 
 
10. Termination of Board Status. In the event that an Optionee ceases to serve
on the Board for any reason other than cause, death, disability, resignation or
Retirement, such Optionee's Options shall automatically terminate three months
after the date on which such service terminates, but in any event not later than
the date on which such Options would terminate pursuant to Section 7(c). In the
event that an Optionee resigns or is removed from the Board by means of a
resolution which recites that the Optionee is being removed solely for cause,
such Optionee's Options shall automatically terminate on the date such removal
is effective. In the event that an Optionee ceases to serve on the Board by
reason of death, disability or Retirement, an Option exercisable by such
Optionee shall terminate one year after the date of death, disability or
Retirement of the Optionee, but in any event not later than the date on which
such Options would terminate pursuant to Section 7(c). During such time after
death, an Option may only be exercised by the Optionee's personal
representative, executor or administrator, as the case may be. No exercise
permitted by this Section 10 shall entitle an Optionee or such Optionee’s
personal representative, executor or administrator to exercise any portion of
any Option beyond the extent to which such Option is exercisable pursuant to
Section 8 hereof on the date such Optionee ceases to serve on the Board. In the
event that an Outside Director accepts employment by the Company or its
subsidiaries after becoming an Outside Director, such individual shall cease to
be an Outside Director and thus shall not be eligible to receive Options under
this Plan thereafter, but such individual shall not be deemed to have ceased
serving on the Board for purposes of this Section 10 merely by virtue of such
employment.


11. Changes in Capital Structure. In the event that, by reason of a stock
dividend, recapitalization, reorganization, merger, consolidation,
reclassification, stock split-up, combination of shares, exchange of shares, or
comparable transaction, the outstanding shares of Common Stock of the Company
are hereafter increased or decreased, or changed into or exchanged for a
different number or kind of shares or other securities of the Company or of any
other corporation, then appropriate adjustments shall be made by the
Administrator to the number and kind of shares reserved for issuance under the
Plan upon the grant and exercise of Options and the number and kind of shares
subject to the automatic grant provisions of Section 7(a) and Section 15. In
addition, the Administrator shall make appropriate adjustments to the number and
kind of shares subject to outstanding Options, and the purchase price per share
under outstanding Options shall be appropriately adjusted consistent with such
change. In no event shall fractional shares be issued or issuable pursuant to
any adjustment made under this Section 11. The determination of the
Administrator as to any such adjustment shall be final and conclusive.


12. Mandatory Exercise. Notwithstanding anything to the contrary set forth in
the Plan, in the event that (x) the Company should adopt a plan of
reorganization pursuant to which (i) it shall merge into, consolidate with, or
sell substantially all of its assets to, any other corporation or entity or (ii)
any other corporation or entity shall merge with the Company in a transaction in
which the Company shall become a wholly-owned subsidiary of another entity, or
(y) the Company should adopt a plan of complete liquidation, then (I) all
Options granted hereunder shall be deemed fully exercisable fifteen days prior
to the scheduled consummation of such event and (II) the Company may give an
Optionee written notice thereof requiring such Optionee either (a) to exercise
his or her Options within ten days after receipt of such notice, including all
installments whether or not they would otherwise be exercisable at the date, (b)
in the event of a merger or consolidation in which shareholders of the Company
will receive shares of another corporation, to agree to convert his or her
Options into comparable options to acquire such shares, (c) in the event of a
merger or consolidation in which shareholders of the Company will receive cash
or other property (other than capital stock), to agree to convert his or her
Options into such consideration (in an amount representing the appreciation over
the exercise price of such Options) or (d) to surrender such Options or any
unexercised portion thereof.
 
13. Option Grant. Each grant of an Option under the Plan will be evidenced by a
document in such form as the Administrator may from time to time approve. Such
document will contain such provisions as the Administrator may in its discretion
deem advisable, including without limitation additional restrictions or
conditions upon the exercise of an Option, provided that such provisions are not
inconsistent with any of the provisions of the Plan. The Administrator may
require an Optionee, as a condition to the grant or exercise of an Option or the
issuance or delivery of shares upon the exercise of an Option or the payment
therefor, to make such representations and warranties and to execute and deliver
such notices of exercise and other documents as the Administrator may deem
consistent with the Plan or the terms and conditions of the option agreement.
Not in limitation of any of the foregoing, in any such case referred to in the
preceding sentence the Administrator may also require the Optionee to execute
and deliver documents (including the investment letter described in Section 14)
containing such representations, warranties and agreements as the Administrator
or counsel to the Company shall deem necessary or advisable to comply with any
exemption from registration under the Securities Act of 1933, as amended, any
applicable State securities laws, and any other applicable law, regulation or
rule.
 
 
 

--------------------------------------------------------------------------------

 
 
14. Investment Letter; Requirements of Law.


(a) If required by the Administrator, each Optionee shall agree to execute a
statement directed to the Company, upon each and every exercise by such Optionee
of any Options, that shares issued thereby are being acquired for investment
purposes only and not with a view to the redistribution thereof, and containing
an agreement that such shares will not be sold or transferred unless either (1)
registered under the Securities Act of 1933, as amended, or (2) exempt from such
registration in the opinion of Company counsel. If required by the
Administrator, certificates representing shares of Common Stock issued upon
exercise of Options shall bear a restrictive legend summarizing the restrictions
on transferability applicable thereto.


(b) The granting of Options, the issuance of shares upon the exercise of an
Option, and the delivery of shares upon the payment therefor shall be subject to
compliance with all applicable laws, rules, and regulations. Without limiting
the generality of the foregoing, the Company shall not be obligated to sell,
issue or deliver any shares unless all required approvals from governmental
authorities and stock exchanges shall have been obtained and all applicable
requirements of governmental authorities and stock exchanges shall have been
complied with.


(c) The Company shall have the right but not the obligation to file a resale
registration statement on behalf of one or more Optionees with respect to shares
underlying options on Form S-8 or other applicable registration statement.


15.        Cash Awards. The following provisions shall govern the grant of Cash
Awards pursuant to the Plan:
 
(a)         Each Outside Director will receive a $10,000 per annum retainer to
cover general availability and participation in meetings and conference calls of
our Board of Directors;
 
(b)        Each Outside Director Committee member will receive a $2,000 per
annum retainer to cover general availability and participation in Committee
conference calls and meetings;
 
 (c)        The Chairman of the Board, if an Outside Director, will receive an
additional $6,000 per annum retainer. The Chairmen of each of the Audit
Committee, Corporate Governance Committee, and Compensation Committee will
receive an additional $2,000 annually;
 
(d)         The Company will reimburse each Outside Director for his reasonable
out-of-pocket travel expenses, to cover preparation for attendance at and
participation in the Board Meetings;
 
(e)         Each Outside Director shall receive $1,000 per day for any Board
approved and designated activities on behalf of the Company other than Board or
committee meetings;
 
(f)         In the event that an Outside Director is appointed to fill a vacancy
on the Board, any committee of the Board, or the Chairman of the Board, the
Board of Directors will determine the amount of cash compensation appropriate to
provide such director for the period such director will so serve for the
remainder of the term; and
 
(g)        For purposes of administrative convenience, unless otherwise
determined by the Administrator, cash payments required by this Section 15 shall
be made quarterly in arrears as soon as practicable, but not later than 10 days
after the last day of each calendar quarter. The first such payments shall be
made for the quarter ending March 31, 2010.  All cash grants shall be reviewed
on a quarterly basis.
 
 
 

--------------------------------------------------------------------------------

 
 
16. Tax Withholding. The Company, as and when appropriate, shall have the right
to withhold any federal, state, or local taxes required by law to be withheld.


17. Nonassignability. No Option shall be assignable or transferable by an
Optionee except by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Internal Revenue Code of
1986, as amended (the "Code"), or Title I of the Employee Retirement Income
Security Act ("ERISA") or the rules thereunder, in which event the terms of this
Plan, including all restrictions and limitations set forth herein, shall
continue to apply to the transferee. Except as otherwise provided in the
immediately preceding sentence, during an Optionee's lifetime, no person other
than the Optionee may exercise his or her Options.


18. Optionee's Rights as Shareholder; Participant’s and Board Member.


(a) An Optionee shall have no rights as a shareholder of the Company with
respect to any shares subject to an Option until the Option has been exercised
and the certificate with respect to the shares purchased upon exercise of the
Option has been duly issued and registered in the name of the Optionee.


 (b) Nothing in the Plan shall be deemed to give an Outside Director any right
to a continued position on the Board nor shall it be deemed to give any person
any other right not specifically and expressly provided in the Plan.


19. Termination and Amendment. The Board may at any time terminate or amend the
Plan as it may deem advisable, except that (i) the provisions of the Plan
relating to the amount of shares covered by Options, the exercise price of
Options or the timing and amount of Option grants or exercises shall not be
amended more than once every six months, other than to comport with changes
required by the Code, ERISA or the rules thereunder; and (ii) no such
termination or amendment shall adversely affect any Outside Director with
respect to any right which has accrued under the Plan in regard to any Option or
Cash Award granted prior to such termination or amendment. Any termination of
this Plan will terminate the obligation of the Company to grant any Option or
Cash Award scheduled to be granted after the date of such termination.


20. Sunday or Holiday. In the event that the time for the performance of any
action or the giving of any notice is called for under the Plan within a period
of time which ends or falls on a Sunday or legal holiday, such period shall be
deemed to end or fall on the next date following such Sunday or legal holiday
which is not a Sunday or legal holiday.
 
 
 

--------------------------------------------------------------------------------

 